Execution Version


SUBSCRIPTION AGREEMENT
 
La Cortez Energy, Inc.
Calle 67 #7-35, Oficina 409
Bogota, Colombia



This Subscription Agreement (this “Agreement”) has been executed by Avante
Petroleum S.A. (the “Subscriber”) in connection with the stock purchase
agreement (the “Stock Purchase Agreement”) by and between the Subscriber and La
Cortez Energy, Inc. (the “Company”), pursuant to which, the Company is acquiring
all of outstanding capital stock of the Subscriber’s wholly owned subsidiary,
Avante Colombia S.à.r.l., for 10,285,819 newly issued shares of common stock,
$0.001 par value per share, of the Company (the “Common Stock”). Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Stock Purchase Agreement.


The securities being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”).  The Subscriber is an “accredited investor,” as defined in Regulation D
under the Securities Act, and a non-”U.S. person,” as defined in Regulation S
under the Securities Act.
 
1.           Subscription.
 
a.           Definite Shares.  Subject to the terms and conditions of this
Agreement and on the basis of the representations, warranties, covenants and
agreements contained herein, the Subscriber hereby subscribes for and agrees to
purchase 1,428,572 shares (the “Definite Shares”) of Common Stock, at a purchase
price of $1.75 per share (subject to adjustment as provided below), for an
aggregate purchase price of $2,500,000 (the “Initial Purchase Price”).
 
b.           Contingent Shares.  In the event that the Company raises capital
through the sale of its securities to third parties (“Other Investors”) pursuant
to one or more private placements that close after December 15, 2009 and on or
before March 29, 2010 (collectively, the “Covered Offerings”), and subject to
the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein, the
Subscriber shall purchase additional shares of Common Stock (the “Contingent
Shares”) from the Company.  The price per share payable by the Subscriber for
Contingent Shares (the “Effective Price”) shall be the lesser of $1.75 and the
lowest per share price paid by Other Investors for shares of Common Stock in any
Covered Offering (not including the exercise or conversion price of any Common
Stock equivalents sold in such Covered Offering).  The number of Contingent
Shares to be purchased by the Subscriber shall equal the quotient of (i) 50% of
the gross dollar amount raised in all Covered Offerings, up to a maximum of
$2,500,000, divided by (ii) the Effective Price. The total amount payable by the
Subscriber for Contingent Shares is referred to herein as the “Contingent
Purchase Price” and, together with the Initial Purchase Price, the “Purchase
Price.”

 

--------------------------------------------------------------------------------

 

c.           Pricing Adjustments for Definite Shares.  (1) In the event that the
Company does not complete any Covered Offering on or before March 29, 2010,
then, the Company shall issue to the Subscriber, for no additional
consideration, 238,095 additional shares of Common Stock (the “No-Offering
Shares”), so that the Subscriber’s adjusted purchase price of the Definite
Shares and the No-Offering Shares, taken together, shall be $1.50 per
share.  ($2,500,000 / $1.50 = 1,666,667 Definite Shares and No-Offering Shares
in the aggregate.)  (2) In the event that the Company does complete any Covered
Offerings on or before March 29, 2010 and the Effective Price is less than
$1.75, then the Company shall issue to the Subscriber, for no additional
consideration, a number of additional shares of Common Stock (the “Offering
Adjustment Shares”), so that the Subscriber’s adjusted per share purchase price
of the Definite Shares, the Contingent Shares and the Offering Adjustment
Shares, taken together, shall be equal to the Effective Price.  (3) The Definite
Shares, the Contingent Shares, the No-Offering Shares and the Offering
Adjustment Shares are referred to collectively as the “Shares.”
 
d.           Warrants.  As additional consideration for the Purchase Price, on
each Closing Date (as defined below), the Company shall issue to the Subscriber
a warrant (the “Warrants”) to purchase a number of shares of Common Stock equal
to the number of Shares purchased at that Closing at an exercise price of $3.00
per share (subject to adjustment upon certain events as provided in the form of
Warrant).  The Warrants shall be in substantially the form attached hereto as
Exhibit A. The Warrants shall initially be exercisable until three years after
the Initial Closing Date (as defined below); provided, that, in the event that
the Company consummates any Covered Offering in which the securities sold
include warrants to purchase Common Stock (“Other Warrants”) and the expiration
date of such Other Warrants is more than three years after the Initial Closing
(as defined below), then the expiration date of the Warrants shall be extended
to the latest expiration date of any such Other Warrants.  The shares of Common
Stock underlying the Warrants issued to the Subscriber are referred to herein as
“Warrant Shares.”
 
2.           Closing.
 
a.           Initial Closing.  Subject to the conditions of Section 8 below, the
closing of the subscription for the Definite Shares (the “Initial Closing”)
shall be on the date of the “Closing” under the Stock Purchase Agreement (the
“Initial Closing Date”) at the place of the Closing under the Stock Purchase
Agreement.
 
b.           Contingent Closing.  To the extent that the Company has raised
capital through the sale of its securities pursuant to one or more Covered
Offerings, the Company shall, no later than three Business Days after March 29,
2010, deliver to the Subscriber a notice (the “Contingent Purchase Notice”)
describing the terms of each Covered Offering and stating the aggregate and
individual number of shares of Common Stock purchased by Other Investors in
Covered Offerings, the Contingent Purchase Price and the Effective Price. The
closing for any Contingent Shares required to be purchased under Section 1.b.
(the “Contingent Closing,” and, together with the Initial Closing, a “Closing”)
shall occur on the following dates: (i) the Initial Closing Date, for any
Contingent Purchase Notice delivered prior to the Initial Closing, and (ii) the
fifth Business Day after March 29, 2010 (the “Contingent Closing Date,” and,
together with the Initial Closing Date, a “Closing Date”), for any Contingent
Purchase Notice delivered on or after the Initial Closing, at the offices of
Gottbetter & Partners, LLP, at 488 Madison Avenue, New York, New York 10022 (or
such other place as is mutually agreed to by the Company and the Subscriber).

 

--------------------------------------------------------------------------------

 
 
c.           No-Offering Shares. Any No-Offering Shares to be issued to the
Subscriber pursuant to the adjustment provisions in Section 1.c. shall be issued
within five Business Days after March 29, 2010.
 
d.           Offering Adjustment Shares.  Any Offering Adjustment Shares to be
issued to the Subscriber pursuant to the adjustment provisions in Section 1.c.
shall be issued on the Contingent Closing Date.
 
3.           Closing Procedure.
 
a.           Subscription Documents.  On or before the Initial Closing Date, the
Subscriber shall execute this Agreement and the Registration Rights Agreement,
between the Company and the Subscriber of even date herewith, and shall review,
complete and execute the Anti-Money Laundering Investor Form (with attachments),
attached hereto as Appendix A, and the Investor Certification, attached hereto
as Appendix B (collectively, the “Subscription Documents”), and deliver the
Subscription Documents to the Company.
 
b.           Purchase Price.  On or before each Closing Date, the Subscriber
shall deliver to the Company the full Purchase Price then payable for the
Initial Shares or Contingent Shares being purchased, by wire transfer of
immediately available funds as follows:
 
Bank:
Citibank, N.A.
640 Fifth Avenue
New York, NY  10019
   
ABA Routing #:
021000089
   
SWIFT CODE:
CITIUS33
   
Beneficiary:
La Cortez Energy, Inc.
   
IMMA Account #:
9953639103
   
Reference:
Purchase Price for Subscription by Avante Petroleum S.A.

 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Subscriber the following:
 
a.           Organization.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.


b.           Authorization.  The Company has the requisite power and authority
to enter into this Agreement and the other Subscription Documents and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the other Subscription Documents and the
performance of all obligations of the Company hereunder and thereunder have been
duly authorized by all necessary corporate action on the part of the
Company.  This Agreement has been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery by the Subscriber,
constitutes the valid and binding obligation of the Company, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally, and (b) the availability
of injunctive relief and other equitable remedies.

 

--------------------------------------------------------------------------------

 


c.           As of the Closing, all action on the part of the Company, its board
of directors, officers and existing stockholders necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Company hereunder and thereunder shall have been taken,
and this Agreement, assuming due execution by the parties hereto and thereto,
will constitute valid and legally binding obligations of the Company,
enforceable in accordance with their respective terms, subject to: (i) judicial
principles limiting the availability of specific performance, injunctive relief,
and other equitable remedies and (ii) bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors’ rights.


d.           Valid Issuance of the Common Stock.  The Shares, when issued, sold
and delivered in accordance with the terms of this Agreement, and the Warrant
Shares, when issued, sold and delivered in accordance with the terms of the
Warrants, for the consideration expressed herein or therein, shall be duly
authorized, and validly issued, fully-paid and non-assessable, and will be free
of restrictions on transfer directly or indirectly created by the Company other
than restrictions on transfer under this Agreement and the Stock Purchase
Agreement and under applicable federal and state securities laws.


e.           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of the
Shares, the Warrant or the Warrant Shares (collectively, the “Securities”),
except for the following: (i) the filing of such notices as may be required
under the Securities Act and (ii) the compliance with any applicable state
securities laws, which compliance will have occurred within the appropriate time
periods therefor.


f.            Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
before any court, administrative agency or other governmental body against the
Company which question the validity of this Agreement or the other Subscription
Documents, or the right of the Company to enter into any of them, or to
consummate the transactions contemplated hereby or thereby.


g.           Compliance with Other Instruments.  The execution, delivery and
performance of and compliance with this Agreement and the issuance and sale of
the Shares, the Warrants and the Warrant Shares will not (i) violate the
provisions of any of the Charter Documents of the Company or any of its
Subsidiaries, (ii) violate or constitute a default, an event of default or an
event creating rights of acceleration, termination, cancellation, imposition of
additional obligations or loss of rights, or require a consent to assignment,
under any Contract (A) to which the Company or any of its Subsidiaries is a
party, (B) of which the Company or any of its Subsidiaries is a beneficiary or
(C) by which the Company or any of its Subsidiaries or any of their respective
assets is bound, (iii) violate or conflict with any Law, Authorization or Order
applicable to the Company or any of its Subsidiaries, or give any Governmental
Entity or other Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy, obtain any relief
under or revoke or otherwise modify any rights held under, any such Law,
Authorization or Order, or (iv) result in the creation of any Liens upon any of
the assets owned or used by the Company or any of its Subsidiaries..

 

--------------------------------------------------------------------------------

 


h.           Certain Registration Matters.  Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement and the
Subscription Documents, no registration under the Securities Act is required for
the offer and sale of the Securities by the Company to the Subscriber hereunder.


i.            No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising (within the meaning of
Regulation D)


j.            Representations of Company in the Stock Purchase Agreement.  The
Company’s representations and warranties made in Article IV of the Stock
Purchase Agreement are true and correct in all material respects as of the
Closing Date, subject to the qualifications, exceptions and effective times set
forth therein.


5.           Representations and Warranties of the Subscriber.  The Subscriber
represents and warrants to the Company the following:
 
a.           The Subscriber, its advisers, if any, and designated
representatives, if any, have the knowledge and experience in financial and
business matters necessary to evaluate the merits and risks of its prospective
investment in the Company, and have carefully reviewed and understand the risks
of, and other considerations relating to, the purchase of the Securities and the
tax consequences of the investment, and have the ability to bear the economic
risks of the investment.
 
b.           The Subscriber is acquiring the Securities for investment for its
own account and not with the view to, or for resale in connection with, any
distribution thereof.  The Subscriber understands and acknowledges that the
Securities have not been registered under the Securities Act or any state or
foreign securities laws, by reason of a specific exemption from the registration
provisions of the Securities Act and applicable state and foreign securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Subscriber further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to any third person with respect
to any of the Securities.
 
c.           The Subscriber understands that an active public market for the
Company’s Common Stock may not now exist and that there may never be an active
public market for the Shares.

 

--------------------------------------------------------------------------------

 

d.           The Subscriber, its advisers, if any, and designated
representatives, if any, have received and reviewed information about the
Company and have had an opportunity to discuss the Company’s business,
management and financial affairs with its management.  The Subscriber
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company’s business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description.  Some of such information may
include projections as to the future performance of the Company, which
projections may not be realized, may be based on assumptions which may not be
correct and may be subject to numerous factors beyond the Company’s
control.  The Subscriber has received and reviewed all documents and other
information regarding the Company and an investment in the Securities that it
has requested or desired in connection with making an investment decision.
 
e.           The Subscriber is a corporation duly organized, validly existing
and in good standing under the Laws of Luxembourg.
 
f.           The Subscriber has the requisite power and authority to enter into
this Agreement and the other Subscription Documents and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the other Subscription Documents and the performance of all
obligations of the Subscriber hereunder and thereunder shall have been duly
authorized by all necessary corporate action on the part of the
Subscriber.  This Agreement has been duly executed and delivered by the
Subscriber and, assuming due authorization, execution and delivery by the
Company, constitutes the valid and binding obligation of the Subscriber,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to creditors’ rights
generally, and (ii) the availability of injunctive relief and other equitable
remedies.
 
g.           The Subscriber (i) is an “accredited investor” as defined in Rule
501 of Regulation D as promulgated by the Securities and Exchange Commission
under the Securities Act and (ii) is not a “U.S. Person” as defined in
Regulation S as promulgated by the Securities and Exchange Commission under the
Securities Act, and shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.
 
h.           The Subscriber is acquiring the Shares in an offshore transaction
pursuant to Regulation S and hereby represents to the Company as follows:
 
(i)           The Subscriber is outside the United States when receiving and
executing this Subscription Agreement;
 
(ii)          The Subscriber is not acquiring the Securities as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any Securities, which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Securities; provided, however, that the Subscriber
may sell or otherwise dispose of Securities pursuant to registration of such
Securities under the Securities Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

 

--------------------------------------------------------------------------------

 
 
(iii)         The Subscriber understands and agrees that offers and sales of any
of the Securities prior to the expiration of a period of one year after the date
of transfer of the Securities under this Subscription Agreement (the
“Distribution Compliance Period”), shall only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the Securities Act or an exemption therefrom, and that all offers
and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the Securities Act or an
exemption therefrom, and in each case only in accordance with all applicable
securities laws;
 
(iv)        The Subscriber understands and agrees not to engage in any hedging
transactions involving the Securities prior to the end of the Distribution
Compliance Period unless such transactions are in compliance with the Securities
Act; and
 
(v)         The Subscriber hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Subscription
Agreement, including: (a) any applicable legal requirements incumbent upon the
Subscriber within its jurisdiction for the purchase of the Securities; (b) any
foreign exchange restrictions applicable to such purchase; (c) any governmental
or other consents that the Subscriber may need to obtain; and (d) the income tax
and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Securities. Such Subscriber’s
subscription and payment for, and its continued beneficial ownership of, the
Securities will not violate any applicable securities or other laws of the
Subscriber’s jurisdiction.
 
i.            Subscriber represents that neither it nor, to its knowledge, any
person or entity controlling, controlled by or under common control with it, nor
any person having a beneficial interest in it, nor any person on whose behalf
the Subscriber is acting: (i) is a person listed in the Annex to Executive Order
No. 13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Subscriber”).  The Subscriber agrees to provide the Company, promptly upon
request, all information that is reasonably necessary or appropriate to comply
with applicable U.S. anti-money laundering, anti-terrorist and asset control
laws, regulations, rules and orders. The Subscriber consents to the disclosure
to U.S. regulators and law enforcement authorities by the Company and its
affiliates and agents of such information about the Subscriber as is reasonably
necessary or appropriate to comply with applicable U.S. antimony laundering,
anti-terrorist and asset control laws, regulations, rules and orders. The
Subscriber acknowledges that if, following its investment in the Company, the
Company reasonably believes that the Subscriber is a Prohibited Subscriber or is
otherwise engaged in suspicious activity or refuses to promptly provide
information that the Company requests, the Company has the right or may be
obligated to prohibit additional investments, and take any other actions
required by law.

 

--------------------------------------------------------------------------------

 
 
j.            The Subscriber has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Securities and could afford a complete loss of such investment.
 
k.           The Subscriber is not subscribing for Securities as a result of or
subsequent to any advertisement, article, notice or other communication,
published in any newspaper, magazine or similar media or broadcast over
television, radio, or the internet, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Subscriber in connection with investments in securities generally.
 
l.            All of the information provided by the Subscriber in this
Agreement and in the other Subscription Documents is correct and complete as of
the date of this Agreement, and, if there should be any material change in such
information prior to the Closing, the Subscriber will immediately furnish
revised or corrected information to the Company.
 
m.          The Subscriber realizes that realizes that because of the inherently
speculative nature of business activities and investments of the kind
contemplated by the Company, the Company’s financial position and results of
operations may be expected to fluctuate from period to period and will,
generally, involve a high degree of financial and market risk that can result in
substantial or, at times, even total loss of the value of the Securities.
 
n.           The Subscriber understands that no governmental agency has passed
upon the Securities or made any finding or determination as to the wisdom of any
investments therein.
 
6.           Transfer Restrictions.  The Subscriber acknowledges and agrees as
follows:
 
a.           The Securities have not been registered for sale under the
Securities Act, in reliance on the private offering exemption in Section 4(2)
thereof; the Company does not intend to register any of the Securities under the
Securities Act at any time in the future; and, in the absence of such
registration, the undersigned may not dispose of any of the Securities unless an
exemption from the registration requirements of the Securities Act is available.
 
b.           The Company was, at one time, a “shell company” as defined in Rule
12b-2 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  Pursuant to Rule 144(i) under the Securities Act, securities issued by a
current or former shell company (such as the Securities) that otherwise meet the
holding period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after April 10, 2009 (the date on which the
Company filed current “Form 10 information“ (as defined in Rule 144(i)) with the
SEC reflecting that it ceased being a shell company), and provided that at the
time of a proposed sale pursuant to Rule 144, the issuer is subject to the
reporting requirements of section 13 or 15(d) of the Exchange Act and has filed
all reports and other materials required to be filed by section 13 or 15(d) of
the Exchange Act, as applicable, during the preceding 12 months (or for such
shorter period that the issuer was required to file such reports and materials),
other than Form 8-K reports.  As a result, the restrictive legends on
certificates for the Securities set forth below cannot be removed except in
connection with an actual sale meeting the foregoing requirements.

 

--------------------------------------------------------------------------------

 
 
c.           The Subscriber understands that the certificates representing the
Securities shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such certificates
or other instruments):


For the Shares:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE
SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS.


For the Warrants:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO SUCH SECURITIES UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. ANY SUCH TRANSFER MAY
ALSO BE SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
The legend(s) set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Securities are being sold pursuant to a registration
statement under the Securities Act, or (b) in connection with an actual sale of
the Securities meeting the requirements set forth in Section 6(b) above and if
such holder delivers to the Company an opinion of counsel, reasonably acceptable
to the Company, that a disposition of the Securities is being made pursuant to
an exemption from the registration requirements of the Securities Act.
 
d.           The Subscriber further understands that, until the Securities cease
to be subject to the lock-up provisions of Section 5.9 of the Stock Purchase
Agreement, the certificates representing the Securities shall bear a legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such certificates or other instruments):


 

--------------------------------------------------------------------------------

 

For the Shares:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF MAY NOT BE OFFERED, SOLD, CONTRACTED FOR SALE, SUBJECTED TO ANY
OPTION TO PURCHASE, HYPOTHECATED, PLEDGED OR OTHERWISE DISPOSED OF, NOR MAY
TITLE THERETO BE TRANSFERRED, UNTIL SEPTEMBER 2, 2012, EXCEPT IN ACCORDANCE WITH
THE TERMS OF THE STOCK PURCHASE AGREEMENT DATED AS OF MARCH 2, 2010 (THE “SPA”)
BY AND BETWEEN LA CORTEZ ENERGY, INC. AND AVANTE PETROLEUM S.A.  A COPY OF THE
SPA IS AVAILABLE FROM THE SECRETARY OF THE COMPANY UPON REQUEST.
 
For the Warrants:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF MAY NOT BE OFFERED, SOLD, CONTRACTED FOR SALE, SUBJECTED TO ANY
OPTION TO PURCHASE, HYPOTHECATED, PLEDGED OR OTHERWISE DISPOSED OF, NOR MAY
TITLE THERETO BE TRANSFERRED, UNTIL SEPTEMBER 2, 2012, EXCEPT IN ACCORDANCE WITH
THE TERMS OF THE STOCK PURCHASE AGREEMENT DATED AS OF MARCH 2, 2010 (THE “SPA”)
BY AND BETWEEN LA CORTEZ ENERGY, INC. AND AVANTE PETROLEUM S.A.  A COPY OF THE
SPA IS AVAILABLE FROM THE SECRETARY OF THE COMPANY UPON REQUEST.


7.           Reservation of Shares.  The Company covenants and agrees that it
shall, at all times, reserve out of its authorized but unissued shares of Common
Stock, a sufficient number of shares as may be required from time to time to
satisfy the Company’s obligations to issue No-Offering Shares or Offering
Adjustment Shares pursuant to Section 1(b) hereof, and Warrant Shares pursuant
to the terms of the Warrants.
 
8.           Irrevocability; Binding Effect; Termination.  The Subscriber hereby
acknowledges and agrees that the subscription hereunder is irrevocable by the
Subscriber, except as required by applicable law, and that this Agreement shall
survive the death or disability of the Subscriber and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors and permitted assigns. Notwithstanding the foregoing, the obligations
of Subscriber hereunder are conditioned upon the Closing of the Stock Purchase
Agreement.  In the event that the Stock Purchase Agreement is terminated
pursuant to Article IX thereof, this Agreement and Subscriber’s subscription
hereunder shall immediately terminate without any further action.
 
9.           Modification.  This Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
10.         Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Subscriber, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished to the
other in writing in accordance with the provisions of this Section 10).  Any
notice or other communication given by certified mail shall be deemed given at
the time of receipt thereof.

 

--------------------------------------------------------------------------------

 
 
11.         Assignability.  This Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Subscriber, and
the transfer or assignment of the Securities shall be made only in accordance
with all applicable laws.
 
12.         Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.
 
13.         Dispute Resolution.  The parties agree to submit all controversies
under this Agreement for resolution in accordance with the provisions of Section
11.7 of the Stock Purchase Agreement.
 
14.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
15.         Confidentiality.  The confidentiality provisions of Section 5.4 of
the Stock Purchase Agreement shall continue in full force and effect in
accordance with its terms and shall apply to any information in relation to this
Agreement.
 
16.         Miscellaneous.
 
a.           This Agreement, together with the other Subscription Documents,
constitutes the entire agreement between the Subscriber and the Company with
respect to the purchase and sale of the Securities and supersedes all prior oral
or written agreements and understandings, if any, relating to the subject matter
hereof.  The terms and provisions of this Agreement may be waived, or consent
for the departure therefrom granted, only by a written document executed by the
party entitled to the benefits of such terms or provisions.
 
b.           The representations and warranties of the Company and the
Subscriber made in this Agreement shall survive the execution and delivery
hereof and delivery of the Shares.
 
c.           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated.
 
d.           This Agreement may be executed in one or more original or facsimile
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
e.           Each provision of this Agreement shall be considered separable and,
if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.

 

--------------------------------------------------------------------------------

 
 
f.            Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.
 
g.           The Subscriber hereby agrees to furnish the Company such other
information as the Company may request prior to the Closing with respect to its
subscription hereunder.
 
17.         Public Disclosure.  Except as otherwise provided herein, each party
shall not make any announcement nor disclosure of this Agreement or the
transactions contemplated hereby without the prior consent of the other party,
which consent shall not be unreasonably withheld.  Notwithstanding anything
contained herein to the contrary, the Subscriber acknowledges that it is the
intent of the Company to publicly announce the execution of this Agreement and
the Stock Purchase Agreement, and the Subscriber hereby agrees to cooperate
reasonably with the Company in respect of the drafting thereof and generally
consents to such announcements, copies of which shall be provided to the
Subscriber prior to their public release.
 
[SIGNATURE PAGE FOLLOWS IMMEDIATELY]

 

--------------------------------------------------------------------------------

 

 SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT


IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement
as of the 2nd day of March, 2010


AVANTE PETROLEUM S.A.



By:
   
 
Name:
 
Title:



Address of Executive Offices:


11b Boulevard Joseph II
1840 Luxembourg


IRS Tax Identification Number:
 
   
 



Telephone Number:
   
Facsimile Number:
   
   
E-mail Address:
   

 
LA CORTEZ ENERGY, INC.
 
By:
   
 
Name:
 
Title:

 
 

--------------------------------------------------------------------------------

 

Appendix A


The following is required in accordance with the AML provision of the USA
PATRIOT ACT.



INVESTOR NAME:
   
   
LEGAL ADDRESS:
   
     
   
   
SS# or TAX ID#
of INVESTOR:
   



IDENTIFICATION, DOCUMENTATION AND SOURCE OF FUNDS:


1.
Please submit a copy of a non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth and
signature:

 
Current Driver’s License             or             Valid Passport           
 or              Identity Card
(Circle one or more)


2.
If the Investor is a corporation, please submit the following corporate
documents:

(i) Articles of Incorporation (or similar); (ii) Corporate Resolution granting
authority to signatory(ies) and designating that they are permitted to make the
proposed investment.



3.
Please advise where the funds were derived from to make the proposed investment:

 
  Investments                   Savings                   Proceeds of
Sale                   Other ____________
(Circle one or more)


Signature:
   
 
Print Name:
   
 
Title (if applicable):
   
 
Date:
   


 

--------------------------------------------------------------------------------

 

Appendix B
LA CORTEZ ENERGY, INC.
INVESTOR CERTIFICATION


For Individual Accredited Investors Only
(all Individual Accredited Investors must INITIAL where appropriate):


Initial _______
I have a net worth (including home, furnishings and automobiles) in excess of
$1,000,000 either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse.
Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.



For Non-Individual Accredited Investors
(all Non-Individual Accredited Investors must INITIAL where appropriate):


Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.
Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.
Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.
Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.
Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.
Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.


 

--------------------------------------------------------------------------------

 

For Non-U.S. Person Investors
(all Investors who are not a U.S. Person must INITIAL this section):


Initial _______
The Investor is not a “U.S. Person” as defined in Regulation S; and specifically
the Purchaser is not:
   
A.
a natural person resident in the United States of America, including its
territories and possessions (“United States”);
B.
a partnership or corporation organized or incorporated under the laws of the
United States;
C.
an estate of which any executor or administrator is a U.S. Person;
D.
a trust of which any trustee is a U.S. Person;
E.
an agency or branch of a foreign entity located in the United States;
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or
H.
a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.



And, in addition:


I.
the Purchaser was not offered the Units in the United States;
J.
at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and
K.
the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.


 

--------------------------------------------------------------------------------

 

EXHIBIT A
(Form of Warrant)

 

--------------------------------------------------------------------------------

 